



EXHIBIT 10.22


FORM OF CHANGE IN CONTROL AGREEMENT
This Change in Control Agreement (the “Agreement”), dated as of this _____ day
of ___________ (the “Effective Date”), is by and between _____________________
(the “Executive”), and Platform Specialty Products Corporation, a Delaware
corporation, and any successor to its business and/or assets (the “Company”).
WHEREAS, the Company, as a publicly-held corporation, recognizes that the
possibility of a Change in Control (as defined herein) may exist, and that such
possibility and the uncertainty and questions which it may raise among
management may result in the departure or distraction of certain key employees
in the performance of their duties, to the detriment of the Company and its
stockholders;
WHEREAS, the Company considers it to be in the best interests of the Company and
its stockholders to reinforce and encourage the continued attention, dedication
and availability of key employees to the Company’s business, without
distraction, in the event that any third-party expresses its intention to take
action which could result in a Change in Control of the Company; and
WHEREAS, the Executive serves as a key employee of the Company.


NOW, THEREFORE, in consideration of the foregoing and other respective covenants
and agreements of the parties herein contained, the adequacy and sufficiency of
which are hereby acknowledged, the Company and the Executive agree as follows:


1.
Term of Agreement. The term of this Agreement (the “Term”) shall commence on the
date first set forth above and shall end on _______________, and shall continue
in effect for successive periods of one (1) year thereafter unless either the
Company or the Executive gives written notice of intent to terminate the
Agreement one (1) year prior to the expiration of the then-current term of this
Agreement. The Company is precluded from giving notice of intent to terminate
within six (6) months of a Change in Control or at any time at which a Change in
Control with an identified party is under serious consideration. If a Change of
Control shall have occurred during the Term, the Term shall expire on the last
day of the twenty-fourth (24th) month following the month in which such Change
in Control occurred.



2.
Company’s Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive’s covenants in
Section 10 and the execution of the general release of claims referred to in
Section 21 of this Agreement, the Company, under the conditions described
herein, shall pay the Executive the Termination Payment, and the other payments
and benefits described herein. No Termination Payment shall be payable under
this Agreement unless there shall have been a Qualifying Termination. This
Agreement shall not be construed as creating an express or implied contract of
employment and, except as otherwise agreed in writing between the Executive and
the Company, the Executive shall not have any rights to be retained in the
employ of the Company.



3.
Definitions. As used herein, the terms identified below shall have the meanings
indicated:



(a)
“Annual Bonus Plan” shall mean, for the Executive, the plan or arrangement of
the Company providing cash-denominated bonuses, on an annual basis, for Company
and/or business unit performance during the applicable year in which the
Executive participates.



(b)
“Award” shall mean any cash award or stock-based award granted or to be granted
to the Executive under any Annual Bonus Plan or Incentive Plan.



(c)
“Benefit Continuation” shall mean, subject to the continued co-payment of
premiums by the Executive, the continued participation for the Executive and his
or her eligible dependents in the Company’s Benefit Plans, upon the same terms
and conditions in effect from time to time for active employees of the Company,
as determined in good faith by the Company.



(d)
“Benefit Continuation Period” shall mean a period equal to [24 months, 18
months, 12 months].








--------------------------------------------------------------------------------





(e)
“Benefit Plans” shall mean all medical and dental benefit plans of the Company
and any group life insurance, group accident insurance and group disability
insurance plans of the Company, in each case, as may be in effect from time to
time.



(f)
“Board” shall mean the Company's Board of Directors.



(g)
“Cause” for termination by the Company of the Executive’s employment shall mean
the definition of such term as defined in any effective employment agreement
between the Company and the Executive as of the Date of Termination; otherwise,
Cause shall mean any of the following:



(i)
the willful and continuous failure by the Executive to substantially perform the
Executive's duties with the Company (other than any such failure resulting from
the Executive's incapacity due to physical or mental illness) thirty (30) days
after a written demand for substantial performance is delivered to the Executive
by the Board which specifically identifies the manner in which the Board
believes that the Executive has not substantially performed the Executive's
duties;



(ii)
willful misconduct or gross negligence by the Executive provided (A) the Board
has determined that the resulting harm to the Company from the Executive's
willful misconduct or gross negligence cannot be adequately remedied, or (B) the
Executive fails to correct any resulting harm to the Company within thirty (30)
days after a written demand for correction is delivered to the Executive by the
Board which specifically identifies both the manner in which the Board believes
that Executive has engaged in willful misconduct or gross negligence and an
appropriate method of correcting any resulting harm to the Company;



(iii)
the Executive's conviction of or the entering of a plea of guilty or nolo
contendere to the commission of a felony or any crime involving moral turpitude,
dishonesty, fraud, embezzlement, theft or financial impropriety; or



(iv)
a material and willful violation by the Executive of the Company’s rules,
policies or procedures, or of the law, which results in material economic harm
to the Company.



[Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to the
Executive a copy of the resolution duly adopted by the affirmative vote of the
majority of the votes entitled to be cast at a meeting at which a quorum is
present or unanimous consent of the Board so finding.]


(h)
“Change in Control” shall mean, after the Effective Date, the occurrence of any
of the following:



(i)
any Person becomes the “beneficial owner,” as such term is defined in Rule 13d-3
under the Exchange Act, directly or indirectly, of more than 30% of either (A)
the then outstanding shares of common stock of the Company (the “Outstanding
Common Stock”) or (B) the combined voting power of the then outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”)(the foregoing beneficial
ownership hereinafter being referred to as a “Controlling Interest”); provided,
however, that the following acquisitions and beneficial ownership shall not
constitute Changes in Control pursuant to this Agreement: (v) any acquisition
directly from the Company; (w) any acquisition by the Company or a “subsidiary
corporation” as defined in Section 424(f) of the Code, or any successor
provision (each, a “Subsidiary”); (x) any acquisition by any Person that as of
the Effective Date beneficially owns a Controlling Interest; (y) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or one or more of its Subsidiaries; or (z) any acquisition that is a
Business Combination, as described in subsection (ii) below; or



(ii)
the consummation of a reorganization, merger, share exchange or consolidation (a
“Business Combination”), unless in each case following such Business
Combination:



(A)
all or substantially all of the individuals and entities who were the beneficial
owners,






--------------------------------------------------------------------------------





respectively, of the Outstanding Common Stock and Outstanding Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors or other
governing body, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that as a result of such
transaction owns the Company through one or more subsidiaries); 
(B)
no individual, entity or group (excluding any employee benefit plan (or related
trust) of the Company or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, more than 30% of, respectively, the
then outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such entity entitled to vote generally in the election of
directors or other governing body of the entity resulting from such Business
Combination, except to the extent that such individual, entity or group owned
more than 30% of the Outstanding Common Stock or Outstanding Voting Securities
prior to the Business Combination; and

(C)
at least a majority of the members of the board of directors or other governing
body of the entity resulting from such Business Combination were individuals who
constituted the Board as of the Effective Date and at the time of the execution
of the initial agreement, or of the action of the Board, approving such Business
Combination; or

(iii)
the Company shall sell or dispose of all or substantially all of the property
and assets of the Company (in one transaction or a series of transactions).



For purposes of the definition in Section 3(h)(ii)(B), Persons will not be
considered to be acting as a “group” solely because they purchased stock of the
Company at the same time, or as a result of the same public offering. However,
persons will be considered to be acting as a “group” if they are owners of an
entity that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company. If a person, including
an entity, owns stock in both an entity and the Company and such entity enters
into a merger, consolidation, purchase or acquisition of stock, or similar
transaction, with the Company, such shareholder will be considered to be acting
as a “group” with other shareholders in the entity prior to the transaction
giving rise to a Change in Control and not with respect to its ownership
interest in the Company.


(i)
“COBRA” shall mean the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, including codifications and rules thereunder and successor
provisions and rules thereto.



(j)
“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance promulgated by the Treasury Department and the
Internal Revenue Service thereunder.



(k)
“Date of Termination” shall mean, unless otherwise agrees by the Executive and
the Company, (i) if the Executive’s employment is terminated by the Executive
for Good Reason and the Company has failed to cure the condition giving rise to
Good Reason within the prescribed 30-day period, a date that is within sixty
(60) days of the last day of such cure period, or (ii) if the Executive’s
employment is terminated for any other reason, the date on which a Notice of
Termination is given or the date set forth in such notice, as applicable, which,
in the event of a termination by the Executive without Good Reason, shall be
less than thirty (30) days after such Notice of Termination.



(l)
“Effective Date” means the date set forth in the first paragraph of this
Agreement.



(m)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.



(n)
“Good Reason” for termination by the Executive of the Executive’s employment
means the definition of such term as defined in any effective employment
agreement between the Company and the Executive as of the Date of Termination;
otherwise, Good Reason shall mean one or more of the following conditions
without the written consent of the Executive, unless such condition is corrected
by the Company prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:








--------------------------------------------------------------------------------





(i)
a material diminution in the Executive’s authority, duties or responsibilities
as in effect at any time during the six (6) months immediately prior to a Change
in Control (other than, if applicable, any such change directly and solely
attributable to the fact that the Company is no longer publicly owned);



(ii)
a material decrease in the Executive’s annual base salary or the failure to
increase the Executive’s annual base salary substantially in accordance with
increases given to other similarly situated employees of the Executive’s
employer;



(iii)
a relocation of the Executive’s primary work location more than 30 miles from
the Executive’s primary work location at the time of such requested relocation;



(iv)
failure to continue any Annual Bonus Plan, Incentive Plan or other arrangement
(including, but not limited to, the 2013 Plan) in which the Executive is
participating at the time of a Change in Control (or to substitute and continue
other plans or arrangements providing the Executive with substantially the same
benefits), or the taking of any action by the Company which would adversely
affect the Executive’s participation in or materially reduce his or her benefits
under any such Annual Bonus Plan, Incentive Plan or other arrangement;



(v)
any action or inaction that constitute a material breach by the Company of any
agreement under which the Executive provides services; or



(vi)
the failure of the Company to obtain the binding agreement of any successor to
the Company expressly to assume and agree to fully perform the Company’s
obligations under this Agreement, as contemplated in Section 18 hereof.





(o)
“Incentive Payment” shall have the meaning as set forth in Section 4.



(p)
“Incentive Plan” shall mean each plan, policy, program or arrangement,
including, but not limited to, the 2013 Plan, adopted or maintained by the
Company pursuant to which equity-based awards or short- or long-term cash awards
may be granted to the Executive, as may be amended and/or restated from time to
time, other than the Annual Bonus Plan.



(q)
“Notice of Termination” shall have the meaning set forth in Section 22.



(r)
“Person” means an individual, corporation, partnership, limited liability
company, association, trust, other entity, group or organization including a
government authority.



(a)
“PPACA” shall mean the Patient Protection and Affordable Care Act of 2010 and
the related regulations and guidance promulgated thereunder.



(b)
“Qualifying Termination” shall have the meaning as set forth in Section 6.



(c)
“Termination Factor” shall mean a factor equal to [1, 2, 2.99].



(d)
“Termination Payment" shall have the meaning as set forth in Section 7.



(e)
“Total Payments” shall have the meaning as set forth in Section 9.



(f)
“2013 Plan” shall mean the Platform Specialty Products Amended and Restated 2013
Incentive Compensation Plan, as amended and/or restated from time to time, and
any successor plan thereto.



4.
Incentive Payment. In the event of a Change in Control during the Executive’s
employment with the Company, the Executive shall be entitled to receive an
“Incentive Payment.” Subject to the terms hereof, such Incentive Payment will be
made in a lump-sum cash payment sixty (60) days following the date of the Change
in Control or as soon as administratively practicable thereafter but in no event
later than 2 1/2 months after the close of the year in which the Change in
Control occurs. The Incentive Payment shall equal the Executive’s short- or
long-term target cash bonus Awards otherwise payable under the terms of any
Incentive Plan based on full






--------------------------------------------------------------------------------





and immediate vesting of the Awards as of the date of the Change in Control,
assuming for this purpose attainment of 100% of any applicable target.


5.
Stock Rights. Notwithstanding anything to the contrary contained in any
Incentive Plan or any Award agreement between the Company and the Executive (but
subject to the provisions of Section 27(d) hereof), upon the occurrence of a
Change in Control during the Executive’s employment with the Company, any
non-qualified stock options, incentive stock options, stock appreciation rights,
restricted stock, performance shares, performance units, restricted stock units
and other equity or equity-based Awards granted by the Company to the Executive
and outstanding on the date of the Change in Control, shall become immediately
vested and exercisable in full.



6.
Qualifying Termination. Benefits become payable under Sections 7 and 8 below
only if the Executive experiences a “Qualifying Termination.” A Qualifying
Termination shall occur on the later of the following events, provided both such
events occur: (1) the Company terminates the Executive’s employment without
Cause or the Executive terminates his or her employment for Good Reason,
provided that such termination of employment (be it without Cause or for Good
Reason) occurs either during the six (6) months prior or within two (2) years
following the date of a Change in Control and (2) a Change in Control occurs.
For purpose of a Qualifying Termination involving Good Reason, the Executive
must provide the Company with a Notice of Termination within ninety (90) days of
the initial existence of a condition constituting Good Reason and afford the
Company thirty (30) days in which to remedy the condition. If the Company
remedies the condition during the prescribed 30-day period and the Executive
terminates employment, the Executive will not be deemed to have terminated his
or her employment for Good Reason for purposes of this Section 6. If the Company
fails to cure the condition within the prescribed 30-day period, then the
Executive must exercise the right to terminate his or her employment for Good
Reason within sixty (60) days thereafter, in order for the termination to be for
Good Reason for purposes of this Section 6.



7.
Termination Payment. Except as described below, the Executive shall receive a
“Termination Payment” immediately upon the occurrence of a Qualifying
Termination or as soon as administratively possible thereafter. The Termination
Payment shall be subject to deductions for customary withholdings, including,
without limitation, federal and state withholding taxes and social security
taxes. Subject to all other provisions of this Agreement, including Sections 10,
21 and 24 hereof, the Termination Payment shall equal the sum of the following
amounts:



(a)
All previously earned and accrued but unpaid base salary up to the Date of
Termination of the Executive's employment;



(b)
An amount equal to the Termination Factor multiplied by the Executive's annual
base salary as of the Date of Termination of the Executive's employment, or, if
higher, the Executive’s annual base salary immediately prior the date of the
occurrence of the condition giving rise to Good Reason; and



(c)
An amount equal to the Termination Factor multiplied by the Executive’s annual
target incentive Award under any Annual Bonus Plan for the year in which the
Date of Termination occurs, or, if higher, the Executive’s annual target
incentive Award under any Annual Bonus Plan in effect immediately prior to the
date of the occurrence of the condition giving rise to Good Reason, in each case
assuming for this purpose attainment of 100% of any applicable target.



8.
Continuation of Benefits. Subject to Section 21, for a period commencing as soon
as practicable after a Qualifying Termination until the expiration of the
Executive’s Benefit Continuation Period, the Executive shall receive the
following benefits (including the right to reimbursements):



(a)
the Executive shall be eligible for Benefit Continuation, which shall be
provided concurrently with any health care benefit required under COBRA.
Notwithstanding the foregoing, if the Company’s providing Benefit Continuation
would violate the non-discrimination rules applicable to non-grandfathered
plans, or would result in the imposition of penalties under the PPACA, the
Company shall have the right to amend this Section 8(a) in a manner it
determines, in its sole discretion, to comply with the PPACA;



(b)
the Company shall pay all reasonable legal fees and related expenses incurred by
the Executive: (i) as a result of the Executive’s Qualifying Termination; (ii)
in seeking to obtain or enforce any right or






--------------------------------------------------------------------------------





benefit provided by this Agreement (including all fees and expenses and/or
arbitration administrative costs, if any, incurred in contesting or disputing
any such termination or incurred by the Executive in seeking advice in
connection therewith); and/or (iii) in seeking in good faith to obtain or
enforce any benefit or right provided by this Agreement or in connection with
any tax audit or proceeding to the extent attributable to the application of
Section 4999 of the Code, and any payment or benefit provided hereunder; and


(c)
the Company shall make available to the Executive, at the Company’s expense,
outplacement counseling. The Executive may select the organization that will
provide the outplacement counseling; provided, however, that the Company’s
obligation to provide such benefits shall be limited to reasonable expenses.
This counseling must be used, if at all, no later than the end of the first
calendar year after the year of the Executive’s Date of Termination.



9.
Cap on Certain Payments by the Company; Payment Procedures.



(a)
Notwithstanding any provision in this Agreement, in the event that any payment
or benefit of any type by the Company to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (all such payments and benefits, including, without
limitation, the Termination Payment, being hereinafter referred to as the “Total
Payments”), would exceed the greatest amount that could be paid to the Executive
without the Executive incurring an excise tax imposed by Section 4999 of the
Code (or any similar tax that may be imposed), then the Total Payments to the
Executive under this Agreement (or any other Annual Bonus Plan, Incentive Plan,
Award agreement or other arrangement) shall be reduced (or appropriately
adjusted) to the maximum amount which may be paid without the Executive becoming
subject to such excise tax, but only if the net after-tax proceeds of such
reduced amount would be greater than the net after-tax proceeds (taking into
account the excise tax) of the unreduced Total Payments. If a reduction in the
Total Payments is required under this Section 9(a), the Total Payments shall be
reduced by the Company in its reasonable discretion in the following order: (A)
reduction of any cash payment; (B) reducing of vesting acceleration of equity
Awards; and (C) reduction of other benefits paid or provided. In the event that
acceleration of vesting of equity Awards is to be reduced, such acceleration of
vesting will be cancelled in the reversed order of the dates of grant for the
equity Awards. If two or more equity Awards are granted on the same date, each
award will be reduced on a pro-rata basis. The Executive shall be advised of the
determination as to which compensation will be reduced and the reasons therefor,
and the Executive and his or her advisors will be entitled to present
information that may be relevant to that determination. In no event will the
Company pay any excise tax imposed by Section 4999 of the Code or otherwise on
behalf of the Executive. No amounts or benefits which constitute nonqualified
deferred compensation subject to Section 409A of the Code shall be forfeited or
reduced pursuant to this Section 9 until all amount and benefits not subject to
Section 409A of the Code have been forfeited, and reduction or forfeiture of
amounts subject to Section 409A of the Code shall be made first (to the extent
necessary) out of payments and benefits which are due at the latest future date.



(b)
For purposes of determining whether any of the Total Payments will be subject to
the Excise Tax and the amount of such excise tax:



(i)
All Total Payments shall be treated as “parachute payments” within the meaning
of Section 280G(b)(2) of the Code, and all “excess parachute payments” within
the meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
excise tax, unless, and except to the extent that, in the written opinion of
independent compensation consultants, counsel or auditors of nationally
recognized standing (the “Independent Auditors”) selected by the Company and
reasonably acceptable to the Executive, the Total Payments and benefits (in
whole or in part) do not constitute parachute payments, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the base amount within the meaning of Section 280G(b)(3) of the Code or are
otherwise not subject to the excise tax.



(ii)
The value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Independent Advisors in accordance with the principles of
Section 280G(d)(3) and (4) of the Code.








--------------------------------------------------------------------------------





(c)  
For purpose of determining the amount of the net after-tax proceeds of the
reduced and unreduced Total Payments pursuant to Section 9(a), the Executive
shall be deemed (i) to pay federal income and employment taxes at the applicable
rates of federal income and employment taxation for the calendar year in which
the compensation would be payable; and (ii) to pay any applicable state or local
income taxes at the applicable rates of taxation for the calendar year in which
the compensation would be payable taking into account any effect on federal
income taxes from payment of state and local income taxes.



10.
Non-Disclosure of Confidential Information and Noncompete.



(a)
The Executive expressly recognizes and acknowledges that during the Executive's
employment with the Company, the Executive became entrusted with, had access to,
or gained possession of confidential and proprietary information, data,
documents, records, materials, and other trade secrets and/or other proprietary
business information of the Company that is not readily available to
competitors, outside third parties and/or the public, including without
limitation, information about (i) current or prospective customers and/or
suppliers and customer and supplier lists; (ii) employees, research, goodwill,
production, prices, costs, margin, and operating unit financial performance,
salaries and expertise, customer preferences, contact information, key contacts,
credit and purchasing history, and purchasing requirements and preferences;
(iii) business methods, processes, practices or procedures; (iv) computer
software and technology development; and (v) marketing, pricing strategies,
business plans, and business strategy including acquisition, merger and/or
divestiture strategies, (collectively or with respect to any of the foregoing,
the "Confidential Information"). The Executive agrees, by acceptance of a
Termination Payment under this Agreement, to protect all Confidential
Information of the Company.



(b)
The Executive recognizes that the Company is engaged in the business of
research, development, manufacture and sale of chemicals and chemical products
in laboratory proportions (the "Company's Business") throughout the world (the
“Restricted Area”), which business requires for its successful operation the
fullest security of its Confidential Information of which the Executive acquired
or will acquire knowledge during the course of his or her employment.



(c)
The Executive shall not, directly or indirectly (whether as owner, partner,
consultant, employee or otherwise), at any time during his or her employment
with the Company and for a period equal to [24 months, 18 months, 12 months]
following any Date of Termination which gives rise to a Termination Payment
under Section 7 hereof, regardless of how or why Executive’s employment
terminates, directly or indirectly, engage in, provide any services or advice
to, contribute the Executive’s knowledge to or invest, in whole or in part, in
the Company’s Business in the Restricted Area, provided, however, that the
foregoing shall not prohibit the Executive from owning two percent (2%) or less
of the outstanding equity securities of a publicly traded entity. Following any
Date of Termination, the Executive shall continue to be obligated under the
Confidential Information provisions of this Agreement not to use or to disclose
Confidential Information so long as it shall remain proprietary or protectable
as confidential or trade secret information. Following termination of his or her
employment for any reason, the Executive agrees to advise the Company of the
Executive’s new employer, work location and job responsibilities within ten (10)
days after accepting new employment and agrees to keep the Company so advised of
any change in the Executive’s employment for two (2) years following termination
of employment with the Company.



(d)
The Executive acknowledges and agrees that the intention of this Section 10 is
not to prevent the Executive from earning a livelihood, is reasonable in
geographic scope and duration and is necessary to protect the Company’s Business
and goodwill. The Executive and the Company acknowledge and agree that he/she/it
would not have entered into this Agreement without the restrictions contained in
this Section 10. The Executive agrees nothing in this Agreement would prevent
the Executive from earning a livelihood.



(e)
The Executive's breach of this Section 10 shall relieve the Company of its
obligations (if any) to pay that portion of any Termination Payment described in
Sections 7(b) and 7(c) (the “Noncompete Payments”). In the event that the
Executive breaches this Section 10 after he or she has received a Termination
Payment, he or she shall immediately return the full amount of the Noncompete
Payments to the Company, with interest at 120% of the rate provided in
Section 1274(b)(2)(B) of the Code from






--------------------------------------------------------------------------------





the date the Executive received such amounts. The Executive agrees that money
damages for any breach or threatened breach by the Executive of this Section 10
will be inadequate and therefore that the Company shall be entitled to specific
performance and/or injunctive relief in addition to any other relief or remedy
otherwise available at law or in equity. The Company may, in its sole
discretion, apply to a court of competent jurisdiction for specific performance
and/or injunctive relief in order to enforce this Section 10 or prevent a
violation hereof and the Executive waives any objection to the imposition of
such relief.
11.
At-Will Employment; No Mitigation.



(a)
The Company and the Executive each acknowledges that the Executive's employment
is and shall continue to be at-will, as defined under applicable law. This
Agreement is not a contract of employment and does not guarantee the Executive
employment for any particular period of time. If the Executive's employment
terminates for any reason, the Executive shall not be entitled to any payments,
benefits, damages, Awards or compensation other than as provided by this
Agreement, or as may otherwise be available in accordance with the Company's
established employee plans and practices or other written agreements with the
Company at the time of termination.



(b)
If the Executive’s employment with the Company terminates following a Change in
Control, the Executive is not required to seek other employment or to attempt in
any way to reduce any amounts payable to the Executive by the Company under this
Agreement. Except as set forth in Section 9, the amount of any payment or
benefit provided for in this Agreement shall not be reduced by any compensation
earned by the Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.



12.
Directors and Officers Coverage. To the extent permitted by applicable law, the
Company will maintain Director and Officer insurance for the benefit of the
Executive to the maximum extent and for the maximum duration provided under
applicable bylaws and insurance policies in effect as of the Date of
Termination.



13.
Indemnification. The Company will advance expenses and indemnify the Executive
for all of the reasonable expenses incurred or damages paid or payable with
respect to a bona fide claim against the Executive, including settlement
payments, where such claim is based on actions or failures to act by the
Executive in his or her capacity as an employee of the Company.



14.
General Reimbursement Procedure. To the extent that the Executive is entitled to
any reimbursements (or in-kind benefits) under this Agreement and the procedures
for such reimbursements (or in-kind benefits) are not otherwise set forth
herein, such reimbursements and provision of in-kind benefits shall be made as
soon as administratively practicable but in no event later than the end of year
following the year in which the expense or in-kind benefit was incurred or
provided..

 
15.
Settlement of Disputes; Arbitration. All claims, disputes and other matters in
question between the parties arising under this Agreement, other than under
Section 10 hereof (which may be enforced by the Company through injunctive or
other equitable relief) shall be decided by arbitration in accordance with the
rules of the American Arbitration Association (“AAA”), unless the parties
mutually agree otherwise. The determination reached in such arbitration shall be
final and binding on both parties without any right of appeal of further
dispute. Execution of the determination by such arbitrator may be sought in any
court of competent jurisdiction. The arbitrators shall not be bound by judicial
formalities and may abstain from following the strict rules of evidence and
shall interpret this Agreement as an honorable engagement and not merely as a
legal obligation. Unless otherwise agreed by the parties, any such arbitration
shall be conducted in accordance with the Rules of the AAA and the proceedings
shall be private and confidential.



The party seeking arbitration shall notify the other party in writing and
request the AAA to submit a list of 5 or 7 potential arbitrators. In the event
the parties do not agree upon an arbitrator, each party shall, in turn, strike
one arbitrator from the list, the Company having the first strike, until only
one arbitrator remains, who shall arbitrate the dispute. The arbitration hearing
shall be conducted within thirty (30) days of the selection of an arbitrator or
at the earliest date thereafter that the arbitrator is available. For purposes
of this Agreement, the prevailing party shall be the party that substantially
prevails in the action after the resolution of all claims. The arbitrator shall
retain jurisdiction of the dispute to determine any prevailing party issues.







--------------------------------------------------------------------------------





16.
General Creditor. Any and all amounts payable hereunder to the Executive shall
be made from assets which shall continue, for all purposes, to be part of the
general, unrestricted assets of the Company; no person shall have nor acquire
any interest in any such asset by virtue of the provisions of this Agreement.
The Company's obligation hereunder shall be an unfunded and unsecured promise to
pay money in the future. To the extent that the Executive or any person acquires
a right to receive payments from the Company under the provisions hereof, such
right shall be no greater than the right of any unsecured general creditor of
the Company; no such person shall have nor acquire any legal or equitable right,
interest or claim in or to any property or assets of the Company.



17.
Severability and Interpretation. In the event of a conflict between the terms of
this Agreement and any of the definitions or provisions in any Annual Bonus
Plan, Incentive Plan, Award agreement or otherwise, the terms of this Agreement
shall prevail. Whenever possible, each provision of this Agreement and any
portion hereof shall be interpreted in such a manner as to be effective and
valid under applicable law, rules and regulations. If any covenant or other
provision of this Agreement (or portion thereof) shall be held to be invalid,
illegal, or incapable of being enforced, by reason of any rule of law, rule,
regulation, administrative order, judicial decision or public policy, all other
conditions and provisions of this Agreement shall, nevertheless, remain in full
force and effect, and no covenant or provision shall be deemed dependent upon
any other covenant or provision (or portion) unless so expressed herein. The
parties hereto desire and consent that the court or other body making such
determination shall, to the extent necessary to avoid any unenforceability, so
reform such covenant or other provision or portions of this Agreement to the
minimum extent necessary so as to render the same enforceable in accordance with
the intent herein expressed.



18.
No Assignments. This Agreement shall inure to the benefit of, and be binding
upon, the Company, any successor and assigns of the Company, but neither this
Agreement nor any rights hereunder shall be assigned by the Executive.



19.
Prior Agreements. Upon execution by both parties, with respect to change in
control provisions, this Agreement shall supersede and replace all prior
employment agreements, Award Agreements, severance agreements or otherwise
between the Company and the Executive, and this Agreement shall constitute the
entire agreement between the parties, except as expressly provided herein,
concerning the effect of a Change in Control on the employment relationship
between the Company and the Executive.



20.
Entire Agreement. This Agreement represents the entire and integrated Change in
Control Agreement between the Executive and the Company and supersedes all prior
negotiations, representations and agreements, either written or oral, with
respect thereto. Should any other agreement, plan or arrangement between the
Company and the Executive or other officers or employees of the Company provide
for greater benefits upon a change in control, the terms of such other
agreement, plan or arrangement shall apply to the Executive on a “most favored”
basis.



21.
General Release of Claims. In consideration of the covenants under this
Agreement and as a condition precedent to receiving any payments under this
Agreement, the Executive agrees to the execution and non-revocation of the
Company’s standard form of general release of claims in favor of the Company and
its affiliates, as in effect immediately prior to a Change in Control, within
sixty (60) days of the date of the Qualifying Termination or Change in Control,
whichever applicable. If the sixty (60) day period spans over two (2) calendar
years, any payments must be made in the later taxable year.



22.
Notice of Termination. After a Change in Control, any purported termination of
the Executive’s employment (other than by reason of death) shall be communicated
by written Notice of Termination from one party to the other party hereto in
accordance with Section 23. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision of this Agreement relied upon and shall set forth in reasonable detail
any facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated. [Further, a Notice of
Termination for Cause from the Company to the Executive is required to include a
copy of a resolution duly adopted by the affirmative vote of the entire
membership of the Board at a meeting of the Board which was called and held for
the purpose of considering such termination (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, the Executive was guilty of conduct set forth in clause (i), (ii),
(iii) or (iv) of the definition of “Cause” herein, and specifying the
particulars thereof in detail.]








--------------------------------------------------------------------------------





23.
Notices. All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party, by registered or certified
mail, return receipt requested, postage prepaid, or by overnight courier,
addressed as set forth in this Section 23, or to such other address (including
e-mail addresses) as may hereafter be notified by such party to the other party.
Notices and communications shall be effective at the time they are given in the
foregoing manner.



If to the Executive:


__________________________________
__________________________________
__________________________________



If to the Company:


Platform Specialty Products Corporation
ATTN: General Counsel and Secretary
1450 Centrepark Blvd - Ste 300
West Palm Beach, FL 33401




24.
Amendments and Waivers. The Company may amend, terminate, or otherwise modify
this Agreement at any time in such a manner as it determines in its sole
discretion by written notice of intent to so amend, terminate, or modify the
Agreement at least six (6) months prior to the expiration of the then-current
term of this Agreement. Notwithstanding the foregoing, the Company is precluded
from giving notice of intent to amend, terminate or otherwise modify within six
(6) months of a Change in Control or at any time at which a Change in Control
with an identified party is under serious consideration; provided, however that
the parties may agree to amend, terminate, or otherwise modify this Agreement in
writing and signed by both parties hereto at any time.



25.
Governing Law. The parties agree that this Agreement, and the general release of
claims referred to in Section 21, shall be interpreted in accordance with and
governed by the laws of the State of Delaware applicable to contracts executed
and performed within that State without regard to conflict of laws principles
which would require the application of any other jurisdiction. Subject to
Section 15, any action concerning this Agreement shall be brought in the courts
of the State of Delaware in New Castle County or the court of the United States,
District of Delaware, and each party consents to the venue and jurisdiction of
such courts. The parties agree to accept service of process in any manner
permitted by any such court or by hand delivery, registered or certified mail,
return receipt requested, postage pre-paid, or by overnight courier delivered to
the address of such party as provided in Section 23.



26.
Headings. Section headings provided in this Agreement are for convenience only
and shall not be deemed to substantively alter the content of such sections.



27.
Section 409A Compliance. This Agreement is intended to comply with the
provisions of Section 409A of the Code and the regulations and guidance
promulgated thereunder. Without limiting the generality of the foregoing, the
Company and the Executive each agrees as follows:



(a)
Notwithstanding the foregoing, no payment of any payment or benefit under this
Agreement that constitute “non-qualified deferred compensation” within the
meaning of Section 409A of the Code shall be made solely upon the occurrence of
a Change in Control to the extent such Change in Control does not also qualify
as a “change in control event” under Section 409A of the Code and such payment
or benefit shall be paid on its otherwise scheduled payment date;



(b)
Notwithstanding anything to the contrary herein, if the Executive is a
“specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of the
Code) with respect to the Company, any amounts (or benefits) otherwise payable
to or in respect of the Executive under this Agreement pursuant to the
Executive's termination of employment with the Company shall be delayed, to the
extent required so that taxes are not imposed on the Executive pursuant to
Section 409A of the Code, and shall be paid






--------------------------------------------------------------------------------





upon the earliest date permitted by Section 409A(a)(2) of the Code;


(c)
For purposes of this Agreement, the Executive's employment with the Company will
not be treated as terminated unless and until such termination of employment
constitutes a “separation from service” for purposes of Section 409A of the
Code;



(d)
To the extent necessary to comply with the provisions of Section 409A of the
Code and the guidance issued thereunder: (i) reimbursements to the Executive as
a result of the operation of Sections 8 and 9 hereof shall be made not later
than the end of the calendar year following the year in which the reimbursable
expense is incurred and shall otherwise be made in a manner that complies with
the requirements of Section 409A of the Code, (ii) if Executive is a “specified
employee” (within the meaning of Section 409A of the Code), any reimbursements
to the Executive as a result of the operation of such sections with respect to a
reimbursable event within the first six (6) months following the Executive’s
Date of Termination which are required to be delayed shall be made as soon as
practicable following the date which is six (6) months and one (1) day following
the Executive’s Date of Termination (subject to clause (i) of this sentence);
and



(e)
If the provisions of Section 5 are applicable to equity or equity-based Awards
subject to the provisions of Section 409A of the Code and the immediate payment
of the Awards contemplated by Section 5 would result in taxation under Section
409A, payment of such Awards shall be made upon the earliest date upon which
such payment may be made without resulting in taxation under Section 409A of the
Code. For the avoidance of doubt, with respect to any equity or equity-based
Awards which are subject to Section 409A of the Code and which comply with the
permissible payment requirements of such section by providing for payments
pursuant to a fixed schedule, the application of Section 5, as modified (to the
extent required) by this Section 27(d), shall require that the payment of such
Awards continue upon such fixed schedule following the Executive’s Date of
Termination until the Award is fully vested.





IN WITNESS WHEREOF, the parties have executed this Change in Control Agreement
this ____ day of _______, _____.


I UNDERSTAND THAT THIS AGREEMENT HAS A BINDING ARBITRATION PROVISION WHICH CAN
BE ENFORCED BY THE PARTIES.




PLATFORM SPECIALTY PRODUCTS CORPORATION
EXECUTIVE
By: ___________________________
Name:
Title:
By: ___________________________
Name:
Title:








